Citation Nr: 0120115	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-23 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for narcolepsy, 
currently evaluated as 80 percent disabling.

2.  Entitlement to special monthly compensation based on loss 
of use of the lower extremities.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from September 1948 
to March 1954.  

The appeal arises out of a February 2000 rating action 
entered by the aforementioned VA regional office (RO) and was 
perfected on appeal in November 2000.  The matter was 
subsequently forwarded to the Board of Veterans' Appeals 
(Board) in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained by the RO.

2. The veteran is not shown to experience major seizures that 
average at least one occurrence per month. 

3.  The veteran is not shown to have loss of use of his lower 
extremities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 80 percent for 
narcolepsy have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7 Diagnostic Code 8108, 8911 
(2000).

2.  The criteria for an award of special monthly compensation 
for the loss of use of the lower extremities are not met.  38 
U.S.C.A. §§ 1114(k), (m), 5100, 5102, 5103, 5103A, 5106, 
5107, 5126  (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.350(a)(2), (c)(ii)(2), 4.63 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The veteran in this case was a prisoner taken during the 
Korean Conflict and held by Communist Forces between November 
1950 and August 1953.  He is currently evaluated as 100 
percent disabled due to the combined ratings assigned under 
the Schedule for Rating Disabilities for his service 
connected disorders.  This 100 percent schedular rating has 
been in effect since 1999.  Effective from 1973, the veteran 
had been assigned a total disability rating based on his 
unemployability due to his service connected disorders.  
Between 1954 and 1973, the veteran's combined schedular 
disability evaluation ranged from 20 percent to 50 percent, 
(although there also was also a period of time in 1963 when 
the veteran was assigned a temporary total rating during a 
hospitalization).  

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

The veteran in this case essentially contends that the 
impairment caused by his narcolepsy is more severe than its 
current 80 percent evaluation.  

A review of the record reflects that the veteran's narcolepsy 
was initially characterized and evaluated as a psychiatric 
impairment, anxiety reaction.  In a 1963 rating action, 
anxiety reaction was recharacterized as narcolepsy, at which 
time a 30 percent disability evaluation was continued.  In a 
March 1976 rating action, the evaluation assigned for the 
veteran's narcolepsy was increased to 60 percent after the RO 
reviewed evidence that showed an average of 5 to 10 sleeping 
attacks per day, and a total of 3 cataplectic attacks during 
one hospitalization.  This 60 percent rating was made 
effective from March 1973.  In a December 1976 decision by 
the Board, the evaluation for the veteran's narcolepsy was 
increased to 80 percent, effective from September 1975.  In 
its decision, the Board noted that the criteria for 
evaluating narcolepsy had changed, such that it permitted an 
80 percent rating, rather than a 60 percent rating, when the 
evidence reflected more than 10 minor seizures weekly.  This 
80 percent disability evaluation for narcolepsy has been in 
effect since that time.  

In connection with his current claim, the veteran indicated 
that he had received treatment at a VA medical facility, and 
accordingly, the records of this treatment were obtained.  
The veteran was also examined for VA purposes.  The 
outpatient treatment records obtained in connection with this 
case, dated between 1998 and 2000, reflect that the veteran 
complained of dizziness and of cataplexy attacks that occur 
as often as 30 or 40 times during a day.  This history was 
repeated by the veteran when he was examined for VA purposes 
in December 1999, and one record in May 2000, actually shows 
that the veteran dozed off twice during that visit.  Further, 
a multiple sleep latency test conducted in June 2000 revealed 
findings that were considered consistent with narcolepsy.  
Significantly, however, at no time was a major seizure 
described by either the veteran or those treating him.  (A 
major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.)  See 38 C.F.R. 
Diagnostic Code 8911, Note (1).  

Under current criteria, narcolepsy is to be evaluated as 
petit mal epilepsy.  38 C.F.R. § 4.124a, Diagnostic Code 
8108.  Petit mal epilepsy is rated 80 percent disabling when 
there is an average of 1 major seizure in 3 months over the 
last year; or more than 10 minor seizures weekly.  A 100 
percent rating is warranted when there is an average of at 
least 1 major seizure per month over the last year.  
38 C.F.R. Diagnostic Code 8911.  

As set forth above, the evidence reflects that the veteran 
may be considered to have far more than the 10 minor seizures 
per week as contemplated by an 80 percent evaluation, given 
his frequent cataplexy episodes.  At the same time, however, 
the evidence does not show, and the veteran does not contend, 
that he experiences 1 major seizure per month.  Since the 
presence of such seizures is explicitly required under 
applicable criteria for an award of the next higher rating in 
this case, there is no basis in the record for assigning the 
100 percent schedular rating for the veteran's narcolepsy, as 
he requests.  Moreover, because the veteran is already 
considered 100 percent disabled due to the combination of his 
service connected disabilities, a discussion of entitlement 
to an extra-schedular evaluation for his narcolepsy 
impairment is essentially moot.  [Extra-schedular evaluations 
are permitted under 38 C.F.R. § 3.321.  This regulation 
provides that, in exceptional cases to accord justice, an 
extra-schedular evaluation may be assigned commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  The governing norm in 
these cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Here, the 
veteran's narcolepsy has not required frequent periods of 
hospitalization, and as already mentioned, he has a combined 
schedular disability evaluation of 100 percent.  As such, the 
interference with employment caused by his service-connected 
disabilities is recognized, and compensated.  Any increase in 
the rating assigned for the particular disability at issue 
here, would not result in any increased benefit.]


Special Monthly Compensation

The criteria for entitlement to additional monthly 
compensation for loss of use of the lower extremities are set 
forth in the provisions of 38 U.S.C.A. § 1114(m) and 
38 C.F.R. §§ 3.350(c)(ii).  These provide for additional 
compensation when there is anatomical loss or loss of use of 
both legs at a level, or with complications, preventing 
natural knee action with prosthesis in place.  In determining 
whether there is natural knee action with prosthesis in 
place, consideration will be based on whether use of the 
proper prosthetic appliance requires natural use of the 
joint, or whether necessary motion is otherwise controlled, 
so that the muscles affecting joint motion, if not already 
atrophied, will become so.  If there is no movement in the 
joint, as in ankylosis or complete paralysis, use of 
prosthesis is not to be expected, and the determination will 
be as though there were one in place.  38 C.F.R. 
§ 3.350(c)(2).  

The criteria for entitlement to additional monthly 
compensation for loss of use of a foot are set forth in the 
provisions of 38 U.S.C.A. § 1114(k) and 38 C.F.R. §§ 3.350 
(a)(2), 4.63.  These provide that loss of use of a foot will 
be held to exist when no effective function remains other 
than that which would be equally well served by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
foot, whether the acts of balance and propulsion, etc., could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use foot 
involved.  Likewise, complete paralysis of the external 
popliteal nerve (common peroneal) and consequent, footdrop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve, will be 
taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 
4.63.

In this case, the service connected disabilities affecting 
the veteran's lower extremities are the residuals of 
trenchfoot and frostbite of the left and right foot, and the 
postoperative residuals of the fracture of the left great toe 
(which also apparently is related to the veteran's in-service 
cold weather injury).  Each of these three disorders, 
however, is evaluated as only 10 percent disabling, and there 
is no indication that any service connected disability 
affects the veteran's knees.  Further, the outpatient 
treatment records obtained in connection with the veteran's 
current claim fail to include any mention of knee or leg 
impairment or otherwise show impairment of the foot to the 
extent needed to award special compensation.  In this regard, 
although the veteran complained of a cold feeling in his feet 
when examined for VA purposes in December 1999, and he also 
mentioned that he experienced numbness and occasional 
tingling in both feet, he did not complain of constant pain, 
and he was described as having good motor strength, intact 
coordination in his lower extremities, and a normal gait, 
(including tandem).  Under these circumstances, it is the 
Board's conclusion that the evidence fails to establish the 
presence of the loss of use of the lower extremities, and the 
criteria for an award of additional special monthly 
compensation due to that disability are not met.  
Accordingly, the veteran's appeal is denied.  


Veterans Claims Assistance Act of 2000

In reaching the foregoing conclusions, the Board is aware 
that during the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000, (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), which among other things, addressed 
notification requirements the VA must satisfy, eliminated the 
concept of a well-grounded claim, redefined the obligations 
of the VA with respect to the duty to assist, and superceded 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

Although RO has not had an opportunity to consider this new 
law in the context of this claim, the record reflects that 
the requirements of this new law have been satisfied and the 
claim need not be returned to the RO for its consideration of 
this law.  In this regard, the Board observes that through 
the statement of the case, the veteran has been informed of 
the criteria which must be met to establish entitlement to 
the benefits he seeks, and thus, he has been made aware of 
the type of evidence which would be necessary to substantiate 
his claims.  The evidence also shows that the veteran was 
given the opportunity to identify the places at which he has 
received treatment for the disabilities relevant to his 
claims, and that the records of the treatment the veteran 
identified were obtained.  Further, the veteran has been 
examined for VA purposes in connection with his claims, and 
although he initially requested a hearing before a member of 
the Board, he subsequently withdrew that request.  

Under the circumstances described above, the Board concludes 
that VA has met its notice requirements and its duty to 
assist in developing the facts pertinent to this claim 
pursuant to the provisions of the VCAA, and that no further 
development in this regard is required.  

ORDER

Entitlement to an increased rating for narcolepsy is denied. 

Entitlement to special monthly compensation based on loss of 
use of the lower extremities is denied.  


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

